Fourth Court of Appeals
                                   San Antonio, Texas
                                        September 27, 2021

                                       No. 04-21-00279-CV

                                         Maryvel SUDAY,
                                            Appellant

                                                 v.

                                           Ana SMITH,
                                            Appellees

                    From the County Court at Law, Val Verde County, Texas
                                  Trial Court No. 3644CCL
                       The Honorable Stephen B. Ables, Judge Presiding

                                          ORDER

        The reporter’s record was due September 20, 2021, but it was not filed. On September
14, 2021, court reporter Lisa Blanks filed a notification of late record stating the record was not
filed because appellant has not paid or made arrangements to pay the reporter’s fee to prepare the
record, and appellant is not entitled to the record without paying the fee. See TEX. R. APP.
P. 34.6(b), 35.3(b). On September 15, 2021, Anna Renken Lafrenz filed a notification of late
record stating (1) appellant failed make a proper written request for a reporter’s record and (2)
the record was not filed because appellant has not paid or made arrangements to pay
the reporter’s fee to prepare the record, and appellant is not entitled to the record without paying
the fee. See TEX. R. APP. P. 35.3(b).

        We order appellant to provide written proof to this court by October 7, 2021 that
appellant has served on the court reporters a written designation of the specific proceedings for
which he requests a record. We further order appellant to provide written proof to this
court by October 7, 2021 that (1) the reporters’ fees of Anna Renken Lafrenz and Lisa Blanks
have been paid or arrangements satisfactory to the reporters have been made to pay the reporters’
fees; or (2) appellant is entitled to the record without prepayment of the reporters’ fees. See TEX.
R. APP. P. 35.3(b). If appellant fails to file such proof within the time provided, appellant’s brief
will be due October 27, 2021, and the court will only consider those issues or points raised in
appellant’s brief that do not require a reporter’s record for a decision. See TEX. R. APP.
P. 37.3(c).
                                              _________________________________
                                              Luz Elena D. Chapa, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 27th day of September, 2021.



                                              ___________________________________
                                              MICHAEL A. CRUZ, Clerk of Court